Exhibit 10.2

 

FORM OF STOCK UNIT AWARD AGREEMENT

 

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of the         th
day of               , 2012, between DYNEGY INC., a Delaware corporation
(“Dynegy”), and all of its Affiliates (collectively, the “Company”), and
                                 (the “Employee”).  A copy of the Dynegy Inc.
2012 Long Term Incentive Plan (the “Plan”) is annexed to this Agreement and
shall be deemed a part hereof as if fully set forth herein.  Unless the context
otherwise requires, all terms that are not defined in this Agreement but which
are defined in the Plan shall have the same meaning given to them in the Plan
when used herein.

 

1.             Award.  Pursuant to the Plan, as of the date of this Agreement
(the “Grant Date”),                                     Stock Units (the “Stock
Units”) shall be granted to Employee as a matter of separate inducement and not
in lieu of any salary or other compensation for Employee’s services, subject to
the acceptance by the Employee of the terms and conditions of this Agreement. 
The Employee acknowledges receipt of a copy of the Plan, and agrees that this
award of Stock Units shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof, and to all of the terms and conditions of this Agreement.

 

2.             Stock Units.  The Employee hereby accepts the Stock Units when
issued and agrees with respect thereto as follows:

 

(a)           Payment and Determination of Value.  Except as otherwise provided
in Section 10 below, Dynegy shall provide to the Employee one share of Dynegy’s
common stock, $0.01 par value per share for each Stock Unit on its vesting date.

 

(b)           Vesting.  An Employee’s Stock Units shall become vested in three
cumulative equal annual installments as follows:

 

(i)            on the first anniversary of the Grant Date, one-third of the
aggregate number of Stock Units shall be vested without further action by the
Committee; and

 

(ii)           on the second anniversary of the Grant Date, one-third of the
aggregate number of Stock Units shall be vested without further action by the
Committee; and

 

(iii)          on the third anniversary of the Grant Date, one-third of the
aggregate number of Stock Units shall be vested without further action by the
Committee.

 

Except as otherwise provided in Section 2(c) below, any portion of the Stock
Units that does not become vested in accordance with the preceding provisions of
this Section 2(b) shall be forfeited to the Company for no consideration as of
the date of the termination of the Employee’s employment with the Company.

 

1

--------------------------------------------------------------------------------


 

(c)           Accelerated Vesting and Payment.  Notwithstanding the provisions
of Sections 2(a) and 2(b) above, the vesting for some or all of the Employee’s
Stock Units shall be accelerated as follows:

 

(i)            if the Employee is determined to be disabled (as defined in the
Company’s long term disability program or plan in which the Employee is a
participant or, if the Employee does not participate in any such plan, as
defined in the Dynegy Inc. Long Term Disability Plan, as amended, or the
successor plan thereto) or in the event of the death of the Employee, all of the
Employee’s then outstanding Stock Units shall become vested as of the date of
such determination or death, as applicable; and

 

(ii)           if the Employee’s employment with the Company terminates by
reason of Involuntary Termination, then 100% of the Stock Units awarded to the
Employee hereunder shall become vested as of the date of such termination of
employment; and

 

(iii)          if the Employee’s employment with the Company terminates as a
result of an Involuntary Termination without cause within six months following a
Change in Control, then 100% of the Stock Units awarded to the Employee
hereunder shall become vested as of the date of such Change in Control; and

 

(iv)          if the Employee’s employment with the Company terminates by reason
of retirement following the date on which such Employee has (I) reached sixty
(60) years of age and (II) completed at least ten (10) years of service as an
employee of the Company, then the Stock Units shall vest as of the date of such
termination equal to (1) the number of then outstanding Stock Units subject to
this Agreement multiplied by (2) a fraction, the numerator of which shall be the
number of calendar days which have lapsed since the later of the Grant Date or
most recent anniversary thereof and the denominator of which shall be the number
of calendar days from the later of the Grant Date or the most recent anniversary
thereof until the third anniversary of the Grant Date.

 

If the Employee’s employment with the Company terminates by reason of
resignation by the Employee (except as otherwise provided above) or dismissal by
the Company for Cause, then the Employee’s Stock Units shall be forfeited to the
Company for no consideration as of the date of the termination of the Employee’s
employment with the Company.

 

(d)           For purposes of this Agreement, the following terms shall have the
meanings indicated below:

 

(i)            “Cause” shall have the same meaning as set forth in the Plan.

 

2

--------------------------------------------------------------------------------


 

(ii)           “Change in Control” shall have the same meaning as the term
“Corporate Change” set forth in the Plan.

 

(iii)          “Committee” shall have the same meaning as set forth in the Plan.

 

(iv)          “Involuntary Termination” shall have the same meaning as specified
in the Dynegy Inc. Executive Severance Pay Plan.

 

3.             Transfer Restrictions.  The Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or otherwise disposed of by the Employee.

 

4.             Shareholder Rights.  The Employee shall not have any of the
rights of a shareholder of the Company with respect to the Stock Units.

 

5.             Corporate Acts.  The existence of the Stock Units shall not
affect in any way the right or power of the Board of Directors of the Company or
the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.

 

6.             Withholding of Tax.  To the extent that the receipt of the Stock
Units results in compensation income to the Employee for federal or state income
tax purposes, the Employee shall deliver to the Company at the time of such
receipt, as the case may be, such amount of money as the Company may require to
meet its obligation under applicable tax laws or regulations, and if the
Employee fails to do so, the Company is authorized to withhold from any cash or
stock remuneration (including withholding any Stock Units distributable to the
Employee under this Agreement) then or thereafter payable to the Employee any
tax required to be withheld by reason of such resulting compensation income.

 

7.             Employment Relationship.  For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee remains an employee of either the Company or an Affiliate (as such
term is defined in the Plan).  Nothing in the adoption of the Plan or the award
of the Stock Units thereunder pursuant to this Agreement shall confer upon the
Employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause.  Any question as
to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee, and its
determination shall be final.

 

3

--------------------------------------------------------------------------------


 

8.             Notices.  Any notices or other communications provided for in
this Agreement shall be sufficient if in writing.  In the case of the Employee,
such notices or communications shall be effectively delivered when hand
delivered to the Employee at his or her principal place of employment or when
sent by registered or certified mail to the Employee at the last address the
Employee has filed with the Company.  In the case of the Company, such notices
or communications shall be effectively delivered when sent by registered or
certified mail to the Company at its principal executive offices.

 

9.             Entire Agreement; Amendment.  This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement.  This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.  In addition, if it is subsequently determined by the Committee,
in its sole discretion, that the terms and conditions of this Agreement and/or
the Plan are not compliant with Code Section 409A, or any Treasury regulations
or Internal Revenue Service guidance promulgated thereunder, this Agreement
and/or the Plan may be amended by the Company accordingly.

 

10.           Code Section 409A.  If and to the extent any portion of any
payment provided to the Employee under this Agreement in connection with the
Employee’s separation from service (as defined in Section 409A of Internal
Revenue Code of 1986, as amended (“Code Section 409A”) is determined to
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A and the Employee is a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i), as determined by the Company in accordance with the
procedures separately adopted by the Company for this purpose, by which
determination the Employee, as a condition to accepting benefits under this
Agreement and the Plan, agrees that he or she is bound, such portion of the
shares of Dynegy’s common stock to be delivered on a vesting date shall not be
delivered before the earlier of (i) the day that is six months plus one day
after the date of separation from service (as determined under Code
Section 409A) or (ii) the tenth 10th day after the date of the Employee’s death 
(as applicable, the “New Payment Date”).  The shares that otherwise would have
been delivered to the Employee during the period between the date of separation
from service and the New Payment Date shall be delivered to the Employee on such
New Payment Date, and any remaining shares will be delivered on their original
schedule.  Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such shares except to the extent
specifically permitted or required by Code Section 409A.  This Agreement is
intended to comply with the provisions of Code Section 409A and this Agreement
and the Plan shall, to the extent practicable, be construed in accordance
therewith.  Terms defined in this Agreement and the Plan shall have the meanings
given such terms under Code Section 409A if and to the extent required to comply
with Code Section 409A.  In any event, the Company makes no representations or
warranty and shall have no liability to the Employee or any other person if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.

 

4

--------------------------------------------------------------------------------


 

11.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.

 

12.           Miscellaneous.  In the event of any conflict or inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall be controlling.  In the event of any conflict or inconsistency
between the terms of this Agreement and the terms of the Dynegy Inc. Executive
Severance Pay Plan, including any amendments or supplements thereto, the terms
of this Agreement shall be controlling.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has agreed to and
accepted the terms of this Agreement*, all as of the date first above written.

 

 

DYNEGY INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*Employee has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s
restricted stock administrator.

 

6

--------------------------------------------------------------------------------